DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, 15-18, 21-24, 26-32, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2020/0314948 to Babaei et al. (hereinafter Babaei). 

In regard claim 1, Babaei teaches or discloses a method of hybrid automatic repeat request (HARQ) configuration by a user equipment (UE) (see Fig. 3), the method comprising:
PDSCH-to- HARQ_ feedback timing indicator (see paragraphs [0203], [0440], [0445], and [0446], if the wireless device detects a DCI format 1_0 or a DCI format 1_1 scheduling a PDSCH reception ending in slot nor if the wireless device detects a DCI format 1_0 indicating a SPS PDSCH release through a PDCCH reception ending in slot n, the wireless device may provide corresponding HARQ-ACK information in a PUCCH transmission within slot n+k, where k may be a number of slots and may be indicated by the PDSCH-to-HARQ-timing-indicator field in the DCI format, if present, or provided by dl-DataToUL-ACK. k=0 may correspond to the last slot of the PUCCH transmission that overlaps with the PDSCH reception or with the PDCCH reception in case of SPS PDSCH release. A wireless device may receive a DCI for downlink assignment. The DCI may comprise a field indicating resource assignment for reception of one or more TBs via a PDSCH. In an example, the DCI may comprise a field indicating PDSCH to HARQ feedback timing);
receiving, during the first downlink slot, the first PDSCH as scheduled according to the first DCI (see paragraphs [0434], and [0450], the wireless device may receive a downlink control information (DCI) indicating DL scheduling of one or more transport blocks via a physical downlink shared channel (PDSCH). A DCI scheduling a DL transmission may indicate a PDSCH group. In an example, a DCI scheduling DL transmission may comprise a field, a value of the field indicating the PDSCH group. In an example, the wireless device may receive a plurality of DCIs with a same PDSCH group indication);
PDSCH-to-HARQ feedback timing indicator, that a first HARQ feedback information corresponding to the first PDSCH is to be transmitted in a first uplink slot (see paragraphs [0445], and [0451], the wireless device may determine a timing for HARQ feedback for the one or more TBs based on the PDSCH to HARQ feedback field indicated in the DCI. In an example, the DCI may indicate storing the HARQ feedback and transmitting the HARQ feedback after receiving a trigger from the base station. In response to the DCI indicating storing the HARQ feedback, the wireless device may transmit the HARQ feedback for the one or more TBs after receiving the DCI triggering HARQ feedback transmission. The wireless device may determine that the DCI is requesting/triggering HARQ feedbacks scheduled to be transmitted in the first slot); and
transmitting the first HARQ feedback information corresponding to the first PDSCH in the first uplink slot (see paragraphs [0451], and [0445], PDSCH-to-HARQ feedback timing indicated in the DCIs scheduling the rality of DL transmissions may indicate the timing for the corresponding HARQ feedbacks to be in the first slot).

In regard claims 2 and 22, Babaei teaches or discloses the method of claim 1, wherein the first PDSCH-to-HARQ_feedback timing indicator is an applicable value (see paragraphs [0507], and [0509], a PDSCH-to-HARQ_feedback timing indicator field with an applicable (or a valid or a numerical) value indicating a timeslot for transmission of the (stored) HARQ-ACK feedback of the transport block).

In regard claims 3 and 23, Babaei teaches or discloses the method of claim 2, wherein a slot number of the first uplink slot is related to the first PDSCH-to-HARQ_feedback timing a PDSCH-to-HARQ_feedback timing indicator field with an applicable (or a valid or a numerical) value indicating a timeslot for transmission of the (stored) HARQ-ACK feedback of the transport block. The wireless device may transmit the (stored) HARQ-ACK feedback of the transport block in the timeslot).

In regard claims 4 and 24, Babaei teaches or discloses the method of claim 1, wherein the first PDSCH-to-HARQ_feedback timing indicator is an inapplicable value (see paragraphs [0508], and [0509], the wireless device may start the DRX retransmission timer based on the transmitting the HARQ-ACK feedback of the transport block. Implementation of the legacy DRX operation that the wireless device may not monitor the downlink control channels between the first time and the second time may lead to inefficient wireless device performance and degraded performance in the DRX power/energy efficiency, for example when the first DCI comprises a PDSCH-to-HARQ_feedback timing indicator field with a non-applicable (or an invalid or a non-numerical) value. the wireless device may start a DRX retransmission time  based on receiving a first DCI comprising a PDSCH-to-HARQ_feedback timing indicator field with a non-applicable (or an invalid or a non-numerical) value. In an example embodiment, the wireless device may start a DRX retransmission timer based on receiving a transport block scheduled by the first DCI).

In regard claims 6 and 26, Babaei teaches or discloses the method of claim 1, wherein the first slot group indicator is a 1-bit value (see paragraphs [0375], [0378], [0438], [0454], and [0508]).

In regard claims 7 and 27, Babaei teaches or discloses the method of claim 1, wherein the first downlink slot is within a first channel occupancy time (COT) (see paragraphs [0366], [0367], and [0379]).

In regard claims 8 and 28, Babaei teaches or discloses the method of claim 7, wherein the first uplink slot is within the first COT (see paragraphs [0366], [0367], and [0379]).

In regard claims 9 and 29, Babaei teaches or discloses the method of claim 7, wherein the first uplink slot is outside of the first COT (see paragraphs [0366], [0367], and [0379]).

In regard claims 10 and 30, Babaei teaches or discloses the method of claim 1, further comprising:
	receiving a second DCI, the second DCI scheduling a second PDSCH in a second downlink slot that is within a second slot group, wherein the second DCI includes a second slot group indicator and a second PDSCH-to-HARQ feedback timing indicator (see abstract, [0446], [0447], [0464], [0466], [0467], and [0492], the wireless device may receive a second DCI indicating a triggering/request for transmission of HARQ feedback for the one or more TBs. The second DCI may indicate a timing for transmission of HARQ feedback for the one or more TBs. The wireless device may determine a duration/offset (e.g., from the second DCI) to transmission time of the HARQ feedback based on the timing indicated in the second DCI), 
	receiving, during the second downlink slot, the second PDSCH as scheduled according to the second DCI (see paragraph [0515], the wireless device may receive the second DCI. The second DCI may comprise a second feedback timing indicator field. According to an example embodiment, the second DCI may not schedule a second PDSCH. According to an example embodiment, the second DCI may schedule a second PDSCH),
determining, based on the second DCI, that a second HARQ feedback information corresponding to the second PDSCH is to be transmitted in a second uplink slot (see paragraphs [0447], and [0492], the wireless device may receive the second DCI. The second DCI may comprise a second feedback timing indicator field. According to an example embodiment, the second DCI may not schedule a second PDSCH. According to an example embodiment, the second DCI may schedule a second PDSCH),
transmitting the second HARQ feedback information corresponding to the second PDSCH in the second uplink slot (see paragraphs [0454], [0459], [0492], and [0495], a HARQ feedback timing information indicated by the second DCI may indicate storing/holding the second HARQ feedback for the second downlink TB. The second DCI may indicate that the second HARQ feedback may be hold/stored and to be transmitted in response to a HARQ feedback triggering DCI that triggers transmission of the second HARQ feedback).

In regard claims 11 and 31, Babaei teaches or discloses the method of claim 10, wherein the first uplink slot and the second uplink slot are within a first channel occupancy time (COT) (see paragraphs [0366], [0367], [0379], and [0507]).

In regard claims 12 and 32, Babaei teaches or discloses the method of claim 10, wherein the first uplink slot is within a first channel occupancy time (COT) and the second uplink slot is outside of the first COT (see paragraphs [0366], [0367], [0379], and [0507]).

In regard claims 15 and 35, Babaei teaches or discloses the method of claim 1, wherein HARQ feedback information corresponding to the first slot group is carried in a HARQ codebook (see paragraph [0451], a plurality of DL transmissions (received in a plurality of DL slots) may correspond to one HARQ ACK codebook and HARQ feedbacks for the plurality of DL transmission may be scheduled to be transmitted in a first slot. For example, PDSCH-to-HARQ feedback timing indicated in the DCIs scheduling the plurality of DL transmissions may indicate the timing for the corresponding HARQ feedbacks to be in the first slot).

In regard claims 16 and 36, Babaei teaches or discloses the method of claim 15, further comprising:
determining, based on the HARQ codebook, that a second HARQ feedback information corresponding to a second PDSCH is to be transmitted in a second uplink slot despite failing to receive a second DCI, the second DCI scheduling a second PDSCH in a second downlink slot that is within the first slot group (see paragraphs [0447], [0464], [0475], [0477], [0492], [0507], [0508], [0509], [0510], [0511], [0512], and [0515], the wireless device may receive a second DCI indicating a second resource assignment for a second downlink TB and storing/holding a second HARQ feedback for the second downlink TB. In response to the receiving the second DCI, the wireless device may not stop the DRX retransmission timer and/or may keep/maintain the DRX retransmission timer running and/or may continue monitoring the control channel. The wireless device may receive a third downlink control information indicating a trigger for transmission of the second HARQ feedback. The wireless device may transmit the second HARQ feedback based on the third DCI).

In regard claims 17 and 37, Babaei teaches or discloses the method of claim 15, wherein the HARQ codebook has a dynamic size (see paragraph [0451], a plurality of DL transmissions (received in a plurality of DL slots) may correspond to one HARQ ACK codebook and HARQ feedbacks for the plurality of DL transmission may be scheduled to be transmitted in a first slot).

In regard claims 18 and 38, Babaei teaches or discloses the method of claim 15, wherein the HARQ codebook has a pre-determined size (see paragraph [0451], a plurality of DL transmissions (received in a plurality of DL slots) may correspond to one HARQ ACK codebook and HARQ feedbacks for the plurality of DL transmission may be scheduled to be transmitted in a first slot. The DCI triggering the HARQ feedbacks may indicate the first slot (e.g., comprise a field indicating the first slot)).

In regard claim 21, Babaei teaches or discloses an apparatus for hybrid automatic repeat request (HARQ) configuration, the apparatus (see Fig. 3) comprising:
one or more receivers (see Fig. 3);
one or more transmitters (see Fig. 3); 
a memory storing instructions (see Fig. 3); and 
a processor executing the instructions, wherein execution of the instructions by the processor causes the processor to (see Fig. 3):
receive, using the one or more receivers, a first downlink control information (DCD, the first DCI scheduling a first physical downlink shared channel (PDSCH) in a first downlink slot that is within a first slot group, wherein the first DCI includes the first slot group indicator if the wireless device detects a DCI format 1_0 or a DCI format 1_1 scheduling a PDSCH reception ending in slot nor if the wireless device detects a DCI format 1_0 indicating a SPS PDSCH release through a PDCCH reception ending in slot n, the wireless device may provide corresponding HARQ-ACK information in a PUCCH transmission within slot n+k, where k may be a number of slots and may be indicated by the PDSCH-to-HARQ-timing-indicator field in the DCI format, if present, or provided by dl-DataToUL-ACK. k=0 may correspond to the last slot of the PUCCH transmission that overlaps with the PDSCH reception or with the PDCCH reception in case of SPS PDSCH release. A wireless device may receive a DCI for downlink assignment. The DCI may comprise a field indicating resource assignment for reception of one or more TBs via a PDSCH. In an example, the DCI may comprise a field indicating PDSCH to HARQ feedback timing),
receive, during the first downlink slot and using the one or more receivers, the first PDSCH as scheduled according to the first DCI (see paragraphs [0434], and [0450], the wireless device may receive a downlink control information (DCI) indicating DL scheduling of one or more transport blocks via a physical downlink shared channel (PDSCH). A DCI scheduling a DL transmission may indicate a PDSCH group. In an example, a DCI scheduling DL transmission may comprise a field, a value of the field indicating the PDSCH group. The wireless device may receive a plurality of DCIs with a same PDSCH group indication),
determine, based on the first PDSCH-to-HARQ_feedback timing indicator, that a first HARQ feedback information corresponding to the first PDSCH is to be transmitted in a first uplink slot (see paragraphs [0445], and [0451], the wireless device may determine a timing for HARQ feedback for the one or more TBs based on the PDSCH to HARQ feedback field indicated in the DCI. In an example, the DCI may indicate storing the HARQ feedback and transmitting the HARQ feedback after receiving a trigger from the base station. In response to the DCI indicating storing the HARQ feedback, the wireless device may transmit the HARQ feedback for the one or more TBs after receiving the DCI triggering HARQ feedback transmission. The wireless device may determine that the DCI is requesting/triggering HARQ feedbacks scheduled to be transmitted in the first slot), and 
transmit, using the one or more transmitters, the first HARQ feedback information 5 corresponding to the first PDSCH in the first uplink slot (see paragraphs [0451], and [0445], PDSCH-to-HARQ feedback timing indicated in the DCIs scheduling the rality of DL transmissions may indicate the timing for the corresponding HARQ feedbacks to be in the first slot).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view US Pub. 2021/0321446 to Lee et al. (hereinafter Lee).

In regard claims 13 and 33, Babaei may not explicitly teach or disclose the method of claim 10, wherein the first slot group indicator is equal to the second slot group indicator, and wherein the first uplink slot is the second uplink slot.
	However, Lee teaches or discloses wherein the first slot group indicator is equal to the second slot group indicator, and wherein the first uplink slot is the second uplink slot (see paragraphs [0143], a radio performance state may include a set of configured PDSCH-to-HARQ feedback timing indicators (k1) that may be indicated by DCI. A minimum value k1 min of the PDSCH-to-HARQ feedback timing may be configured. A WTRU may transmit HARQ feedback, for example, only if the indicated k1 value is equal to or higher than the minimum value k1 min applicable to the current radio performance state. An offset k1off of the PDSCH-to-HARQ feedback timing may be configured. The WTRU may apply a PDSCH-to-HARQ feedback timing corresponding to the sum of k1off applicable to the radio performance state, and of the indicated k1 value).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify discontinuous reception and HARQ feedback transmission of Babaei by including wherein the first slot group indicator is equal to the second slot group indicator, and wherein the first uplink slot is the second uplink slot suggested by Lee. This modification would provide to improve the power usage in wireless communication systems. 

In regard claims 14 and 34, Babaei may not explicitly teach or disclose the method of claim 10, wherein the first slot group indicator is different from the second slot group indicator, and wherein the first uplink slot and the second uplink slot are different.
a radio performance state may include a set of configured PDSCH-to-HARQ feedback timing indicators (k1) that may be indicated by DCI. A minimum value k1 min of the PDSCH-to-HARQ feedback timing may be configured. A WTRU may transmit HARQ feedback, for example, only if the indicated k1 value is equal to or higher than the minimum value k1 min applicable to the current radio performance state. An offset k1off of the PDSCH-to-HARQ feedback timing may be configured. The WTRU may apply a PDSCH-to-HARQ feedback timing corresponding to the sum of k1off applicable to the radio performance state, and of the indicated k1 value).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify discontinuous reception and HARQ feedback transmission of Babaei by including wherein the first slot group indicator is different from the second slot group indicator, and wherein the first uplink slot and the second uplink slot are different suggested by Lee. This modification would provide to improve the power usage in wireless communication systems. 



Claims 19, 20, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of US Pub. 2020/0374045 to Yin et al. (hereinafter Yin).

In regard claims 19 and 39, Babaei may not explicitly teach or disclose the method of claim 18, wherein the HARQ codebook stores one or more padding bits following encoding the HARQ feedback information corresponding to the first slot group.
However, Yin teaches or discloses , wherein the HARQ codebook stores one or more padding bits following encoding the HARQ feedback information corresponding to the first slot group (see paragraphs [0047], [0048], and [0100], for dynamic codebook determination, the HARQ-ACK bits for each sub-codebook is generated by concatenating the corresponding HARQ-ACK bits of each DL transmission based on the order of counter DAI until the total DAI value is reached. In case of missing counter DAI, NACK or DTX should be padded to the HARQ-ACK bits corresponding to the missing counter DAI).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify discontinuous reception and HARQ feedback transmission of Babaei by including wherein the HARQ codebook stores one or more padding bits following encoding the HARQ feedback information corresponding to the first slot group suggested by Yin. This modification would provide to improve communication flexibility and efficiency read on paragraph [0005].

In regard claims 20 and 40, Babaei may not explicitly teach or disclose the method of claim 18, wherein the pre-determined size of the HARQ codebook is based on at least one of a maximum downlink HARQ process number, a number of configured serving cells, or a maximum code block grouping (CBG) number.
However, Yin teaches or discloses wherein the pre-determined size of the HARQ codebook is based on at least one of a maximum downlink HARQ process number, a number of 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify discontinuous reception and HARQ feedback transmission of Babaei by including wherein the pre-determined size of the HARQ codebook is based on at least one of a maximum downlink HARQ process number, a number of configured serving cells, or a maximum code block grouping (CBG) number suggested by Yin. This modification would provide to improve communication flexibility and efficiency read on paragraph [0005].


Allowable Subject Matter
Claims 5 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) for the convenience of the applicant, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 01/12/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476